Citation Nr: 0940341	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-03 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to eligibility for Department of Veterans Affairs 
(VA) nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 30, 1973 to 
February 26, 1973.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the VA Regional 
Office (RO) in Cleveland, Ohio.  

The Board notes that in his December 2007 VA Form 9, Appeal 
to Board of Veterans' Appeals, the Veteran requested a 
hearing before a Veterans Law Judge in Washington, DC.  
However, the Veteran also stated that he is incarcerated and 
would not be able to attend a Board hearing.  The 
circumstances of the Veteran's incarceration make him 
unavailable to attend a hearing.  See Bolton v. Brown, 8 Vet. 
App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).    
  

FINDING OF FACT

The Veteran served less than 90 days of active duty and was 
not discharged due to a service-connected disability.  


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected 
pension benefits have not been met.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation.  See 
Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a 
Federal statute provides for payment of interest on past-due 
benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. 
denied, 537 U.S. 821 (2002).  With regard to this claim, 
there is no debate as to the relevant facts.  Rather, the 
issue turns on an application of the law to those facts.  
Therefore, VA's duties under the VCAA do not apply to this 
claim.  

Notwithstanding the above, however, the Board notes that the 
RO explained to the Veteran what the evidence must show to 
qualify for nonservice-connected pension benefits in a March 
2007 correspondence.  In July 2007, the RO informed the 
Veteran as to why his claim was denied.  The Veteran asserted 
in his December 2007 substantive appeal that he was 
discharged from military service due to a disability which he 
believed should have been service connected.  This shows that 
the Veteran understood the basis for the denial of his claim.  
The Veteran has also had the opportunity to submit argument 
and evidence in support of his claim during the course of 
this appeal.  

Thus, in consideration of the foregoing, the Board will 
proceed to evaluate the merits of the Veteran's claim.  

Analysis

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided for a Veteran with honorable 
active military service of 90 days or more during a period of 
war (or discharge or release from service during a period of 
war for a service-connected disability) who is permanently 
and totally disabled from nonservice-connected disability not 
the result of the Veteran's willful misconduct and who meets 
certain annual income limitation requirements.  38 U.S.C.A. 
§ 1521; 38 C.F.R. § 3.3(a)(3).  

In the present case, the Veteran's DD Form 214 shows that he 
had honorable active service from January 30, 1973 to 
February 26, 1973.  The Veteran does not contend that he 
served for 90 days or more.  Instead, he believes that he was 
discharged from service during a period of war for a service-
connected disability.  In his December 2007 substantive 
appeal, the Veteran stated that he suffered a back injury 
during active duty, the pain of which caused a nervous 
breakdown.  He stated, and his DD Form 214 confirms, that he 
was discharged because he no longer met the entry fitness 
standards.  

The RO denied service connection for back injury residuals 
and a nervous condition in a July 2008 rating decision.  The 
RO stated that service treatment records contained no 
documentation relating to complaints of or treatment for a 
back injury.  The RO determined that service treatment 
records showed the Veteran had a nervous breakdown two years 
prior to service.  A mental evaluation was conducted, and the 
Veteran was diagnosed with chronic, moderate immature 
personality, which rendered the Veteran disqualified for 
further military service.  The Veteran did not appeal the 
July 2008 rating decision.  Service connection is not in 
effect for any other disability.  Therefore, the Veteran does 
not have the requisite service period or discharge conditions 
for eligibility for nonservice-connected pension benefits.  

The Board is bound by the applicable law and regulations when 
determining claims for VA benefits.  38 U.S.C.A. 
§ 7104(a),(c); 38 C.F.R. § 20.101(a).  The legal criteria 
governing eligibility for pension benefits are clear and 
specific.  Pursuant to these criteria, which require 
honorable active military service of 90 days or more during a 
period of war or discharge or release from service during a 
period of war for a service-connected disability, the claim 
must be denied based on a lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Moreover, 
because the law, rather than the facts of the case, is 
controlling, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application.  
 

ORDER

Entitlement to eligibility for VA nonservice-connected 
pension benefits is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


